Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
Applicant’s response of 09/24/2021 has been entered in the record and considered. With respect to the rejections under 35 USC 102 (a)(1) the Applicant’s arguments have been considered but they are not persuasive for the reasons as discussed below.  Objections to the specification and drawings are withdrawn in view of Applicant’s amendments. A new objection to the drawing submitted on 09/24/2021 is made. Claims 1-10 are under consideration. Claims 1-10 are rejected.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “before the placing in contact, a step of locally reducing a capacity of the embrittlement plane to initiate the fracture wave” (Fig 8C shows the fracture wave (7) is initiated after placing in contact, not before the placing in contact as require by claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub # 2016/0233125 to Landry et al. (Landru).
Regarding independent claim 1, Landru discloses a method for transferring a thin layer (Fig. 2: 3) from a donor substrate to (Fig. 2: 1) a receiver substrate (Fig. 2: 4), the method (Step 2a-2d of Fig. 2) including the steps of:
implanting species (Step 2a of Fig. 2 and ¶0053-0055) in a uniform manner on the whole of the donor substrate (Step 2a of Fig. 2: 1) to form therein an embrittlement plane (Step 2a of Fig. 2: 2) which delimits the thin layer (3) and a bulk part of the donor substrate (1),
placing in contact the donor substrate (1) and the receiver substrate (4) also see (Fig.2b),
initiating and propagating (Fig. 2c and ¶0059) a fracture wave (¶0059) along the embrittlement plane (2), wherein the method further comprises, before the placing in contact 
Regarding claim 2, Landru discloses in which during the step of locally reducing the capacity of the embrittlement plane to initiate the fracture wave, a central zone (Rz) of the embrittlement plane is not subjected to the reduction of the capacity to initiate the fracture wave (*¶0062). It is noted that Landru discloses in ¶0062 that “the processing step for reduction of the degree of peripheral adhesion between the carrier 4 and the first substrate 1, represented schematically by the arrows 6” which is considered sufficient to meet the broadest reasonable interpretation of the label “a central zone (Rz) of the embrittlement plane is not subjected to the reduction of the capacity.” It is also well known that the central zone as claimed cannot include the peripheral area as taught by Landru.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Landru in view of US Pub # 2013/0005122 to Schwarzenbach et al. (Schwarzenbach).
Regarding claim 3, Landru disclose all of the limitations of claim 1 from which this claim depends.
Landru discloses locally reducing the capacity of the embrittlement plane to initiate the fracture wave (see above rejection from claim 1).
Landru does not explicitly discloses a peripheral crown.
Schwarzenbach disclose a peripheral crwon (Fig. 6c: width L1 and ¶00125).
It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to have provided the embrittlement plan of Landru with a peripheral crwon as taught by Schwarzenbach so as to allows a substantial reduction in the overall defectivity of the substrates made (Schwarzenbach ¶0126).
Regarding claim 4, Landru disclose all of the limitations of claim 1 from which this claim depends.
Landru discloses locally reducing the capacity of the embrittlement plane to initiate the fracture wave (see above rejection from claim 1).
Landru does not explicitly discloses the step of locally reducing the capacity of the embrittlement plane to initiate the fracture wave, a peripheral crown of the embrittlement plane, with the exception of a sector of the peripheral crown, is subjected to the reduction of the capacity to initiate the fracture wave.
Schwarzenbach discloses in ¶0124 the step of locally reducing the capacity (by laser 
It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to have provided the embrittlement plan of Landru with the exception of a sector of the peripheral crown as taught by Schwarzenbach in order to subject other portions of peripheral crown to the reduction of capacity so as to allows a substantial reduction in the overall defectivity of the substrates made (Schwarzenbach ¶0126).
Regarding claim 5, Landru disclose all of the limitations of claim 4 from which this claim depends.
Landru discloses locally reducing the capacity of the embrittlement plane to initiate the fracture wave (see above rejection from claim 1).
Landru does not explicitly discloses initiating the fracture wave includes locally inputting energy at the level of the sector of the peripheral crown not subjected to the reduction of the capacity to initiate the fracture wave.
Schwarzenbach discloses in ¶0066-0067 and Fig. 3C in which initiating the fracture wave includes locally inputting energy at the level of the sector of the peripheral crown not subjected to the reduction of the capacity to initiate the fracture wave.
It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to have provided the embrittlement plan of Landru with the locally inputting energy at the level of the sector of the peripheral crown as taught by Schwarzenbach so as to weaken the strength of adhesion over a radial length d in order to allowed the initiation and 
Regarding claim 6, Landru disclose all of the limitations of claim 3 from which this claim depends.
Landru discloses locally reducing the capacity of the embrittlement plane to initiate the fracture wave (see above rejection from claim 1). Additionally, Landru discloses localising the edge of the embrittlement plane (¶0028).
Landru does not explicitly disclose the peripheral crown.
Schwarzenbach disclose a peripheral crwon that is localized by laser annealing (Fig. 6c: width L1 and ¶0000124-125).
It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to have provided the embrittlement plan of Landru with the localized a peripheral crown at the edge of the embrittlement plane as taught by Schwarzenbach so as to allows a substantial reduction in the overall defectivity of the substrates made (Schwarzenbach ¶0126).
Regarding claim 7, Landru disclose all of the limitations of claim 1 from which this claim depends.
Landru discloses locally reducing the capacity of the embrittlement plane to initiate the fracture wave (see above rejection from claim 1).
Landru does not explicitly discloses carrying out a localised laser annealing of the donor substrate.
Schwarzenbach disclose carrying out a localised laser annealing of the donor substrate (¶0124).

Regarding claim 8, Landru disclose all of the limitations of claim 7 from which this claim depends. Additionally, Landru disclose a donor substrate (see the rejection of claim 1).
However, Landru does not explicitly discloses carrying out the localised laser annealing of the donor substrate includes locally irradiating a free face of the thin layer by one or more laser pulses.
Figs. 6A-6C of Schwarzenbach shows carrying out the localised laser annealing of the donor substrate includes locally irradiating a free face of the thin layer by one or more laser pulses (¶0060-0073 and 0124).
It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to have provided the donor substrate of Landru with the laser annealing as taught by Schwarzenbach so as to obtain a peripheral crown (¶0125) and also to allow a substantial reduction in the overall defectivity of the substrates made (Schwarzenbach ¶0126).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Landru in view of US Pub # 2007/0023867 to Aulnette et al. (Aulnette).

Regarding claim 9, Landru disclose all of the limitations of claim 1 from which this claim depends.

Landru does not discloses forming a localised amorphous zone in the thin layer.
Aulnette discloses forming a localised amorphous zone in the thin layer (¶0019, 0049, 0065-0066, 0122).
It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to have provided the thin film of Landru with the localised amorphous zone as taught by Aulnette so as to obtain a peripheral crown (¶0125) and also to exhibit sufficient stopping power to the implanted ions (Aulnette ¶0066).
Regarding claim 10, Landru disclose all of the limitations of claim 9 from which this claim depends.
Landru does not discloses the amorphous zone is localised at less than 100 nm, preferably at less than 75 nm, and even more preferably at less than 50 nm from the embrittlement plane.
Aulnette discloses in ¶0019 that the peripheral zone having a smaller mean thickness than that of the wafer by about 1 micron (¶0019).
However, the amorphous zone affect the thickness of the thin film as well as the embrittlement plane. It is known in the art to use zone for an amorphous.  It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the result effect variable of the zone of the amorphous in order to optimize the functionality of the transferring the thin layer from the donor substrate to the receiver substrate (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed amorphous zone or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon .
Response to Arguments
  Applicant's arguments filed on 03/22/2010, with respect to the rejection(s) of claim(s) 1-10 under 35 USC 102 (a)(1) have been fully considered  but are not persuasive.
     Applicant alleges in (page 6) that Landru et al. teaches, "actually increase a capacity of the embrittlement plane to initiate the fracture wave by reducing the adhesion. This is contrary to claim 1, which recites "a step of locally reducing a capacity of the embrittlement plane to initiate the fracture wave." Landru et al. fails to teach each and every feature recited in claim 1."  
However, in response, as Applicant noted, ¶0062 of Landrug et al. discloses, “during the thermal fracture treatment step 2c and prior to the initiation of this fracture, a processing step for reduction of the degree of peripheral adhesion between the carrier 4 and the first substrate 1as is presently claimed.” ¶0062 of Landru has been interpreted that the thermal treatment step performed on the peripheral regions of the embrittlement plane and not on the center of the embrittlement plane, such that the center region of the embrittlement plane is not weaken and therefore the center region of the embrittlement plane is locally reduced a capacity to initiate the fracture wave. 
Please note that Landru et al. as a whole teach all of the elements as required by claimed invention for a method of transferring a thin layer from a donor substrate to a receiver substrate.   
It is for the above discussed reasons that the rejection as applied is considered proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




/MOHSEN AHMADI/Primary Examiner, Art Unit 2896